Citation Nr: 0508243	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for restrictive 
pulmonary disease, currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for coronary artery 
disease with coronary artery bypass graft, hypertension, and 
angina, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	A. Wilson, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1967 to 
May 1985.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that assigned an increased (30 
percent) evaluation for restrictive pulmonary disease and 
denied an increased rating for coronary artery bypass graft 
with hypertension and angina.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for higher ratings for 
each disability. 

The evidence raises the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required of him.


REMAND

The veteran underwent coronary artery bypass graft on 
September 14, 2004.  In October 2004, the Board received 
additional medical evidence pertaining to this surgery.  The 
RO has not had the opportunity to review the pertinent 
records and veteran has not waived his right to initial RO 
consideration of this evidence.  Thus, a remand will be 
necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Moreover, as this new evidence 
relates to both cardiac and respiratory disorders, both 
issues must be remanded.  

The RO has assigned a 30 percent rating effective from August 
18, 2000, for the veteran's restrictive pulmonary disease 
under Diagnostic Code 6603.  The January 2004 statement of 
the case (SOC) does not contain the revised rating criteria 
for pulmonary disease which became effective on October 7, 
1996. As such additional development is required.  
Furthermore, the Board finds that current complete VA 
examinations are warranted in this case. 

The current documents reflect that the veteran is represented 
by his private attorney. An October 1998 VA Form 21-22 in 
favor of Veterans of Foreign Wars (VFW) is of record.  In a 
September 19, 2004, notice letter, VFW appears to have 
withdrawn as the veteran's representative.  In December 2004 
a VA Form 646 was received from the VFW.  This matter needs 
to be clarified.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO is requested to contact the 
veteran and ask him to clarify who is 
representing during this appeal.  The RO 
is to ensure that all pertinent 
documentation is on file.  

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private medical records 
pertaining to treatment for his pulmonary 
and heart diseases covering the period 
from September 29, 2004 to the present.

3.  The RO should request the VA medical 
facility in Washington D. C. to furnish 
any medical records pertaining to 
treatment for the veteran's pulmonary and 
heart diseases covering the period from 
August 2002 to the present.

4.  The RO should schedule the veteran 
for examinations by medical specialists 
to determine the nature and severity of 
cardiac and respiratory disorders.  The 
physicians should review the claims files 
and note that review in their reports.  

The cardiologist is asked to examine the 
veteran and estimate the level of 
activity, expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow), that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, and injection fraction.  The 
cardiologist is asked to determine 
whether the veteran has chronic 
congestive heart failure.  If the 
workload of METS cannot be obtained due 
to the veteran's physical condition the 
examiner should so state and, if 
feasible, should provide estimated METs.

The pulmonologist is asked to examine the 
veteran and provide a current diagnosis 
or diagnoses for his respiratory 
disability.  The pulmonologist is asked 
to obtain up-to-date pulmonary function 
tests including current values for FEV-1 
expressed in percent of predicted value, 
the ratio of FEV-1 to FVC (FEV-1/FVC), 
the current value for DLCO (SB) expressed 
in percent of predicted value, and the 
maximum exercise capacity expressed in 
ml/kg/min of oxygen consumption (with 
cardiac or respiratory limitation).  The 
pulmonologist is asked to ascertain 
whether any of the following is shown: 

I.  Cor pulmonale 
II.  Right ventricular hypertrophy 
III.  Pulmonary hypertension 
IV.  Episode or episodes of acute 
respiratory failure
V.   Need for outpatient oxygen 
therapy.  

5.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of the current criteria for 
rating pulmonary disorders.  If the 
benefits sought are not granted the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes the current criteria 
for rating pulmonary disorders, and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


